Title: From George Washington to George Emlen, 13 December 1778
From: Washington, George
To: Emlen, George


  
    Sir
    Head Quarters Middle Brook [N.J.] 13th Decemr 1778
  
  I recd your favr of the 20th November, respecting the damage done to your farm by the Army in the Fall 1777, and am not a little surpd that General Mifflin should refer you to me when he well knows that  
    
    
    
    this is a business clearly within the line of the Quarter Masters department, & that every Acct of the kind is to be settled by him, up to the date of General Greene’s appointment to that Office in March 1778. For Such purposes as these it was, I thought, the late Sum was put into his hands. I am sorry you should have delay & difficulties to encounter, and that I am obliged to refer you back to the only Gentn whose proper business it is to settle with you. Be pleased to make my Compliments to Mrs Emlen. I am &c.
